RUSSELL, J.,
delivered the opinion of the Court.
This appeal requires us to decide whether insurance coverage exists for an injury caused by a blow struck by an object propelled by the wheels of an automobile. The applicable policy language provides medical payments coverage for injuries “caused by accident . . . (c) through being struck by an automobile or by a trailer of any type.”
The facts are stipulated. On February 11, 1983, in South Boston, Virginia, Phil Rex Davis (Davis) responded to the request of a neighbor, Billy Dyer, to help extricate Dyer’s wife’s car from deep snow. Davis, standing in the snow behind the car, attempted to push the car from the rear while Dyer drove. When this effort failed, a wooden board was placed under one of the rear wheels. When Dyer again attempted to accelerate the car, the wheel spun, propelling the board to the rear with considerable force. The board struck Davis, causing severe injuries.
At the time of the accident, Davis was a resident of the household of Marty and Josie Davis, to whom he was related. As such, he was entitled to coverage for medical payments if he came within Part II, Division 1(c), of policies issued by Preferred Risk Mutual Insurance Company (PRMIC) on two automobiles owned by them. That policy language, as noted above, covered injuries “caused by accident . . . through being struck by an automobile. . . .”
Davis made a claim which PRMIC refused to pay, contending that Davis had not been “struck by an automobile.” Davis filed a civil warrant in the general district court, received an adverse ruling, and appealed to the circuit court. That court, after reviewing the stipulated evidence, held that Davis’ injury was not covered by the policy. We granted Davis an appeal from the final judgment entered in favor of PRMIC.
*160We have considered identical policy language in two prior cases. In State Farm v. Manojlovic, 215 Va. 382, 209 S.E.2d 914 (1974), plaintiffs decedent was killed when the vehicle he was driving was struck by a truck. There was no physical contact between the truck and the decedent’s body. There, we said: “We reject the argument that this language in paragraph (c), standing alone, conditions coverage upon physical contact between the offending automobile and the body of insured. Among jurisdictions which have considered the issue, that argument reflects the minority view; we consider the majority view sounder.” Id. at 383, 209 S.E.2d at 915 (citations omitted). We held that the decedent’s funeral expenses were covered by the “struck by an automobile” language in paragraph (c) of a medical payments clause. We observed that nothing in the policy explicitly limited paragraph (c) coverage to an impact directly on the insured’s body. Faced with two equally fair constructions of the policy language, we relied upon familiar principles in adopting the alternative which would provide insurance coverage. Id. at 384, 209 S.E.2d at 916.
In Early Settlers Ins. Co. v. Jordan, 217 Va. 462, 229 S.E.2d 871 (1976), we again considered the “struck by an automobile” language of paragraph (c) in a similar policy. There, a claimant driving his own car swerved off the highway to avoid collision with another car. He struck a tree and was injured, but there was no contact between vehicles. Relying on Manojlovic, he claimed coverage under the medical payments clause of his father’s insurance policy. We decided that paragraph (c) did not extend so far, and held that there was no coverage because neither the claimant nor his automobile was “struck by an automobile.” We quoted with approval language from Wachovia Bank & Trust Co. v. Westchester Fire Insurance Co., 6 N.C. App. 277, 170 S.E.2d 72 (1969), rev’d on other grounds, 276 N.C. 348, 356, 172 S.E.2d 518, 523 (1970): “the term ‘struck by an automobile’ . . . would include one who sustains bodily injury through the striking by an automobile of another vehicle or other object, in or upon which the injured person was.” Jordan, 217 Va. 466, 229 S.E.2d at 874. We reaffirmed the holding of Manojlovic, that although coverage “ ‘through being struck by an automobile’ is activated by the impact of an automobile, such coverage is not conditioned upon physical contact between the offending automobile and the body of the insured.” Jordan, 217 Va. at 465, 229 S.E.2d at 874 (emphasis added).
*161Our prior decisions have settled the principles which govern the present case. The medical payments coverage of paragraph (c) is not activated unless there is an “impact” by an “offending automobile” upon some object which results in injury to the plaintiff. The term “impact” is subject to the following definitions, among others: “the act of impinging or striking (as of one body against another or of a stream squarely against a fixed or moving surface) ... the force of impression of one thing on another ... a concentrated force producing change ... an impelling or compelling effect . . . . ” Webster’s Third New International Dictionary 1131 (1976) (emphasis added). But once the coverage is so activated, it is immaterial whether the injury-causing blow to the plaintiffs body is delivered by the “offending automobile” itself, or by the object which that automobile set in motion. Thus, the plaintiff in Manojlovic recovered; the plaintiff in Jordan did not. These distinctions are consonant with the majority view in other jurisdictions which have considered the question. See authorities cited in Manojlovic, 215 Va. at 383, 209 S.E.2d at 915.
We perceive no rational distinction to be drawn between a blow struck by an object propelled by a moving automobile and a blow struck by an object propelled by the spinning wheels of an automobile which is either stationary or moving only slightly. Cause and effect are essentially the same. Both blows result from the “impact” of an automobile. Accordingly, we hold that Davis’ injuries were covered by the policies in question. Because the parties have stipulated the sum Davis is entitled to recover if coverage applies, we will reverse the judgment appealed from and enter final judgment here.

Reversed and final judgment.